Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10, 11, 12, 14, 15, 16, 17 & 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Folk (US 2017/0096867) (previously cited) in view of Moller (US 4,067,453) and Littlewood (US 8,052,368) (previously cited).
	With respect to claims 10, 12, 14, 15, 16 & 17, Folk discloses-
a catwalk having a catwalk floor 20, and a support frame 28, e.g. V-door, both positioned alongside a rig R;
a horizontal stand builder disposed alongside a catwalk and comprising:
a powered rotary clamp 80, e.g. wrench, operable to connect tubular stands to one another to form double or triple tubular stands;
a set of rollers 132 for moving tubular stands along a stand builder;
a kicker 136 for moving a double or triple tubular stands from said stand builder to said catwalk floor;
a skate 34 disposed on a catwalk floor and operable to push single, double, or triple tubular stands along a catwalk floor and up a V-door to a position whereby an elevator on said rig can grip a single, double, or triple tubular stand and transfer it to a rig.
With respect to FIG. 1 Folk discloses a catwalk having horizontal catwalk floor 24 and a V-door 26. Folk does not disclose a skate that travels along a horizontal catwalk floor and up a V-door.
With respect to FIG. 2, Moller discloses-
a catwalk having a horizontal catwalk floor (indicated generally as 34a in FIGS. 15, 16), and a V-door (indicated generally as 34b in FIGS. 15, 16), both positioned alongside a rig;
a skate 32 (C3/L56-65) disposed on a catwalk floor and operable to travel along a horizontal catwalk floor and up a V-door, a skate being operable to push single, double, or triple tubular stands along a catwalk floor and up a V-door to a position whereby an elevator (indicated generally as 58 in FIG. 16) on a rig can grip a single, double, or triple tubular stand and transfer it to a rig.
Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Folk to include a skate that travels along a horizontal catwalk floor and up a V-door, as taught by Moller, thereby allowing a tubular or pipe to be supported at both ends during movement between a horizontal catwalk and a drill rig platform while 
	And, while Moller’s skate carries a tubular along a horizontal catwalk floor and up a V-door, Moller does not explicitly disclose pushing. Littlewood discloses a skate 22, 26 that pushes a tubular along a horizontal catwalk 16 and up a V-door 15. Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Folk to include provide a skate such as Moller’s that travels along both a horizontal catwalk and up a V-door to push, not carry, a tubular to an elevated drill platform such that one end of a tubular can be lifted by an elevator of rig, as taught by Littlewood, such that tubulars can be presented to a drill floor “at a reasonable distance off the floor”.
With respect to claim 11, Folk discloses-
a carrier 36 disposed at an upper end of a V-door and operable to lift a single stand of tubular from a V-door to a position whereby an elevator on a rig can grip a single tubular stand and transfer a single tubular stand to a rig.
With respect to claims 16 & 17, Folk does not disclose a chain drive system. Littlewood discloses a skate 22, 32, 34 driven by a “drive system 27, for example, may include a cable drive with a continuous cable (chain or cable) engaged by gears or wheels and driven by a motor and drive shaft (shown at 27) and guide 22 may be connected to the cable to be driven back and forth along slot 30.” Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Folk to include a chain drive system comprising at least one chain disposed beneath a catwalk floor, a skate being operatively connected to a chain, as taught by Littlewood, such that tubulars can be presented to a drill floor “at a reasonable distance off the floor”.
	Littlewood discloses a skate 26, 56 (FIG. 5) that traverses over a V-door 50. Littlewood further discloses that 
a slot 64 may be formed along the base line of elongate indentation 50 and carrier guide 26 can be installed to be driven to move along the slot. The drive system for the carrier guide may take various forms including any or a number of hydraulics, magnetics, cable drives, etc. In one embodiment, the drive system, for example, may include a cable drive with a cable (chain or cable) engaged by gears or wheels and driven by a motor and drive shaft or hydraulics and guide 26 may be connected to the cable to be driven back and forth along slot 64. Guide 26 may be connected to the drive system at a connection below the upper surface of upper member 36. For example, guide 26 may include a lower extension 65 through which it is connected to a drive cable, gears and motor, etc., all of which may be installed in the support framework of the carrier.
	Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Folk to include a skate is operated by a chain drive system comprising at least one chain disposed beneath a V-door, a skate being operatively connected to a chain, as taught by Littlewood, such that tubulars can be presented to a drill floor “at a reasonable distance off the floor”.


Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Folk in view of Moller and Littlewood and further in view of Bergeron (US 2002/0079105) (previously cited).
	Folk discloses a first rotary clamp 82 and does not disclose a casing tong. Folk teaches an apparatus for connecting joints where “the term "joint" shall refer to any type of oilfield pipe or tubular used in conjunction with drilling, servicing or production operations of a wellbore, including without limitation, drill pipe, drill collars, pup joints, bottom hole assemblies (BHA's), casing, production tubing.” Bergeron discloses a tong member 32, e.g. casing tong, for connecting stands of casing to form double stands. Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Folk to include a casing tong located where a second rotary clamp 84 is located, as taught by Bergeron, thereby enabling “proper torqueing” when making casing connections.
Allowable Subject Matter
Claims 1-9 have been allowed. Claims 18 & 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to previously presented, now amended claim(s) 10-17 have been considered but are moot because the new grounds of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. New claims 18-20 have been addressed in the rejection above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY W ADAMS whose telephone number is (571)272-8101.  The examiner can normally be reached on Mon - Fri, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571)272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GREGORY W ADAMS/            Primary Examiner, Art Unit 3652